                           UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF TENNESSEE
                                NASHVILLE DIVISION

THE LAMPO GROUP, LLC d/b/a                 )
RAMSEY,                                    )
a Tennessee Limited Liability Company,     )
                                           )
       Plaintiff,                          )
                                           )
vv..                                       )                 Case No. 3:20-cv-00641
                                           )                 Hon. Aleta A. Trauger
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation;                   )                 JURY DEMAND
                                           )
       Defendant.                          )
 __________________________________________)
 MARRIOTT HOTEL SERVICES, INC.,            )
 a Delaware Corporation,                   )
                                           )
       Counter-Plaintiff,                  )
                                           )
vv..                                       )
                                           )
 THE LAMPO GROUP, LLC d/b/a                )
RAMSEY,                                    )
 a Tennessee Limited Liability Company,    )
                                           )
       Counter-Defendant.                  )


                          MARRIOTT HOTEL SERVICES, INC'S
                                                   INC’S
                          RESPONSE TO THE LAMPO GROUP’S
                                                GROUP'S
                        MOTION TO MODIFY SCHEDULING ORDER

          Defendant / Counter-Plaintiff Marriott Hotel Services, Inc. ("Marriott")
                                                                      (“Marriott”) hereby responds

in opposition to the motion to modify scheduling order ("Motion
                                                       (“Motion to Modify")
                                                                   Modify”) of Plaintiff / Counter-

Defendant The Lampo Group, LLC d/b/a Ramsey Solutions (hereinafter, "Ramsey").
                                                                    “Ramsey”).




{02293445.3 }}
{02293445.3


      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 1 of 9 PageID #: 968
                          I.      INTRODUCTION AND BACKGROUND

          The Court should grant in part and deny in part Ramsey's
                                                          Ramsey’s request to modify certain

deadlines contained in the Scheduling Order, and adopt the schedule Marriott proposes below in

Section II(B) and in the Conclusion.

          The parties recently agreed to continue the trial to August 2022 [Doc. No. 52]. The Court

granted the joint motion filed by the parties, and trial has been rescheduled to August 2, 2022.

[Doc. No. 52] When the joint motion to continue the trial was filed, the parties agreed to propose

new dates for the remaining pretrial deadlines. The parties agreed to file a joint motion requesting

the Court to extend the remaining scheduling order deadlines.

          When Ramsey shared its proposed new deadlines with Marriott on August 24, 2021,

Ramsey included a new deadline for the expired December 15, 2020 deadline to amend pleadings.

                     Ramsey’s attempt to revive the motion to amend deadline. In response, on
Marriott objected to Ramsey's

September 1, 2021 Ramsey separately moved to extend certain scheduling order deadlines and

filed a Motion to Modify [Dec. No. 61], including the deadline to amend the pleadings that passed

nine months ago.

          As the Court is aware, on August 11, 2021 Ramsey filed a Motion to Amend Affirmative

                         (“Motion to Amend").
Defenses to Counterclaim ("Motion    Amend”). [Doc. No. 54] Ramsey's
                                                            Ramsey’s Motion to Amend

seeks to add affirmative defenses that Ramsey waived because Ramsey failed to raise the defenses

in its first responsive pleading. The Motion to Amend has been fully briefed and is currently

pending before the Court.




{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 2 of 9 PageID #: 969
          Ramsey has added nothing new in this Motion to Modify. The Motion to Modify is,

                                                                            Amend.1 As set
instead, simply a rehash of the same arguments Ramsey made in its Motion to Amend.1

forth in Marriott's
         Marriott’s Response to Ramsey's
                                Ramsey’s Motion to Amend, Ramsey has not demonstrated good

cause necessary to modify the scheduling order in order to revive the deadline to amend the

pleadings. Ramsey has not provided a single new reason why it waited nine months before moving

to amend the Scheduling Order's
                        Order’s deadline to amend pleadings. Ramsey's
                                                             Ramsey’s Motion to Modify

should be denied in part for this reason alone. Nor has Ramsey identified any proposed new

amendments that it wishes to make to the pleadings. This is yet another reason to partially deny

this Motion to Modify. Further, if Ramsey has additional amendments it wishes to make to the

pleadings, Ramsey has not explained why it failed to include the proposed amendments with its

          Amend.2 Because Ramsey has failed to demonstrate good cause, the Court should reject
Motion to Amend.2

Ramsey’s attempt to revive the deadline to amend pleadings in its Motion to Modify.
Ramsey's

                    Ramsey’s other proposed deadlines, Ramsey's
          Regarding Ramsey's                           Ramsey’s Motion to Modify should be

                                                                                     Ramsey’s
granted only in part (as reflected in the schedule Marriott proposes below). Because Ramsey's

proposed deadline for dispositive motions conflicts with the Local Rules of Court and the Court's
                                                                                          Court’s

policy regarding dispositive motions and related deadlines, Marriott respectfully requests that the

            Marriott’s proposed schedule and enter an order modifying the deadlines accordingly.
Court adopt Marriott's

Marriott’s proposed deadlines are set forth below in Section II(B) and the Conclusion.
Marriott's




11 The background information contained in Ramsey's
                                             Ramsey’s Motion to Modify is largely irrelevant,
superfluous and unnecessarily argumentative.
2
2 Ramsey’s Motion to Amend seeks to assert, for the first time, three affirmative defenses that
  Ramsey's
were required to be raised in its first responsive pleading. Regarding one such affirmative defense,
Ramsey failed to meet and confer with Marriott. Instead, Ramsey simply advised Marriott that
the motion it was filing would include a third additional affirmative defense.


{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 3 of 9 PageID #: 970
                                      II.     LEGAL ANALYSIS

A.                                    “Good Cause”
          Ramsey Has Not Demonstrated "Good Cause" To Change The Scheduling Order
          To Allow Amendment To The Pleadings

          The deadline to amend pleadings is part of the Court's
                                                         Court’s Initial Case Management Order

(Doc. No. 31, par. "G").
                   “G”). Paragraph "G"
                                   “G” of the Initial Case Management Order provides that "[t]he
                                                                                          “[t]he

parties shall file all Motions to Amend on or before December 15, 2020."
                                                                  2020.” Rule 16(b)(4) of the

Federal Rules of Civil Procedure governs mandatory scheduling orders. This rule provides that

“[a] schedule may be modified only for good cause and with the judge's
"[a]                                                           judge’s consent."
                                                                       consent.”

          In the Sixth Circuit, "[o]nce
                                “[o]nce the scheduling order's
                                                       order’s deadline passes, a plaintiff first must

show good cause under Rule 16(b) for failure [to earlier] seek leave to amend before a court will

consider whether [the] amendment is proper under Rule 15(a). Leary v. Daeschner, 349 F.3d 888,

909 (6th Cir. 2003). "Good
                     “Good cause exists when a deadline ‘cannot
                                                        `cannot reasonably be met despite the

diligence of the party seeking the extension.’”
                                   extension.'" Leary v. Daeschner, 349 F.3d 888 (6th Cir. 2003)

(quoting Fed. R. Civ. P. 16 advisory committee notes (1983)); Whitehead
                                                              Whitehead v. Boulden, No. 08-

2466-P, 2010 WL 11597195, at *2 (W.D. Tenn. Oct. 1, 2010) (same); Solima v. City of
                                                                                 of Brentwood,

No. 3:20-cv-00338, 2021 WL 1840565, at *2 (M.D. Tenn. May 7, 2021) ("The
                                                                   (“The primary measure

        16’s ‘good
of Rule 16's       cause’ standard is the moving party's
             `good cause'                        party’s diligence in attempting to meet the case

                   requirements.”).
management order's requirements.").

          The purpose of a deadline to amend pleadings and/or join parties contained in a Scheduling

Order is to force the parties to prioritize their discovery and attempt to obtain information

necessary for any amendments, sooner rather than later, so that discovery may proceed in an

orderly fashion. See Valles v. Gen-X                   13–cv–00201–RM–KLM, 2013 WL
                               Gen-X Echo B, Inc., No. 13—cv—00201-RM-KLM,

5832782, *3 (D. Colo. Sept. 27, 2013), report and recommendation adopted sub nom); Valles
                                                                                   Valles v.

Gen-X               13–cv–00201–RM–KLM, 2013 WL 5832745 (D. Colo. Oct. 30, 2013)
Gen-X Echo B, Inc., 13—cv—00201-RM-KLM,



{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 4 of 9 PageID #: 971
(same); Everly v. Everly, No. 3:17-cv-01440, 2020 WL 4207586, at *4 (M.D. Tenn. July 22, 2020)

        “We live in a world of deadlines. . . . A good judge sets deadlines, and the judge has a
(same). "We

                                       honored.” Dunning v. War
right to assume that deadlines will be honored."            War Mem'l Hosp., 534 F. App'x 326,

332 (6th Cir. 2013) (citing Spears v. City of
                                           of Indianapolis, 74 F.3d 153, 157 (7th Cir. 1996)).

          Ramsey has not established good cause to modify the scheduling order in regard to a

                                      Ramsey’s Motion to Amend is still pending. The Court
deadline that passed nine months ago. Ramsey's

                          Ramsey’s ignorance of the law, which led to its failure to assert
has yet to decide whether Ramsey's

unenforceable liquidated damages as an affirmative defense, coupled with its lack of diligence in

seeking leave to amend the pleadings, constitutes good cause to modify the scheduling order in

regard to an expired deadline.

          Ramsey has offered no other explanation as to why it could not have moved to extend the

motion to amend deadline over the past nine months. Both parties have propounded multiple sets

of written discovery. More than 50,000 pages of documents have been produced. There is nothing

left to be done in the case except to take depositions and prepare for trial. Yet, even at this late

stage of the proceedings, Ramsey has identified no new amendments it intends to make to the

pleadings other than the proposed amendments raised in Ramsey's
                                                       Ramsey’s Motion to Amend The

circumstances set forth in this Motion to Modify simply do not constitute good cause. As one

federal court aptly explained:

          The Court does not find good cause to modify the deadline to amend the pleadings
          at this time. Plaintiff has not submitted a proposed pleading and has not identified
          any additional proposed defendants or claims. Plaintiff merely speculates that
          amendment may become necessary in the future after more discovery is
          accomplished. As is the general practice in this district, the Court will require
          Plaintiff to seek leave to amend his pleadings through a motion to amend with an
          attached proposed pleading identifying the proposed defendants or claims. The
          Court will then evaluate whether the requirements of Rule 16 and Rule 15 of the
          Federal Rules of Civil Procedure are satisfied.




{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 5 of 9 PageID #: 972
Roberts v. Lessard, No. 17-7-BAJ-RLB, 2017 WL 3485510 at *1 (M.D. La. Aug. 14, 2017).

B.        Marriott Proposed Modifications To The Scheduling Order

          Trial has been continued to August 2, 2022. Prior to filing a joint motion to reschedule

trial, the parties agreed to modify the remaining pretrial deadlines. The parties anticipated jointly

moving the Court to modify the remaining pretrial deadlines. To Marriott's
                                                                Marriott’s surprise, Ramsey

proposed reviving the December 15, 2020 motion to amend deadline. When Marriott refused to

agree to revive the motion to amend deadline, Ramsey indicated that it would proceed unilaterally

             Marriott’s position on its motion. In response, Marriott's
and required Marriott's                                      Marriott’s counsel sent the following

email to Ramsey's
         Ramsey’s counsel on August 31, 202l,
                                        2021, which included the schedule set forth below:

          Jennifer:

                  We do not object to extending deadlines other than amendment of
                                                                                  Marriott’s
          pleadings, which passed nine months ago. We continue to believe that Marriott's
          proposed deadlines better track what we understand to be the Court's
                                                                          Court’s preference
          for setting the deadline to file dispositive motions, and then working backwards
          from there. You may note the discrepancies in Ramsey's
                                                           Ramsey’s motion, or we can do so
             Marriott’s response. Thank you.
          in Marriott's

                                             Ramsey: 33                    Marriott:

          Motions to Amend Pleadings         November 12, 2021            N/A; Deadline passed
          Fact & Expert Discovery Cut-off    March 18, 2022               March 1, 2022
          Daubed
          Daubert Motions                    April 15, 2022               April 15, 2022
          Mediation deadline                 April 22, 2022               April 22, 2022
          Dispositive Motions                May 20, 2022                 April 1, 2022
          Jury Instructions                  July 9, 2022                 July 9, 2022

                                                    Ramsey’s counsel (attached hereto as
See Aug. 31, 2021 email from undersigned counsel to Ramsey's

Exhibit A).

                                              Ramsey’s proposed deadlines are inconsistent with the
          Marriott continues to maintain that Ramsey's

Local Rules of Court and the Court's
                             Court’s preferences. Ramsey's
                                                  Ramsey’s proposed dispositive motions


3
3   Ramsey’s Motion to Modify has requested the same deadlines.
    Ramsey's


{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 6 of 9 PageID #: 973
deadline runs afoul of LR 16.01(b)(1), which provides, "Absent
                                                       “Absent court order, no dispositive motion

deadline, including response and reply briefs, shall be later than ninety (90) days in advance of the

             date.” Further, if the Court's
target trial date."                 Court’s preference is to have dispositive motions fully briefed at

least four months before the trial date, then only Marriott's
                                                   Marriott’s proposed deadline satisfies that

requirement. Even if the Court applies LR 16.01(b)(1), the dispositive motions deadline must be

the beginning of April at the latest, not mid-May, as Ramsey has proposed.



                                        III.    CONCLUSION

           For the above reasons, Marriott requests that the Court grant in part, and deny in part,

Ramsey’s Motion to Modify. Except for the revival of the motion to amend deadline, Marriott
Ramsey's

agrees that the Court should enter an order modifying the scheduling order deadlines consistent

     Marriott’s proposed deadlines. Regarding Ramsey's
with Marriott's                               Ramsey’s request to revive the motion to amend

the pleadings deadlines, that part of the motion should be denied.

          Accordingly, Marriott respectfully requests the Court enter the following amended

schedule:

          Motions to Amend Pleadings.                      N/A; Deadline passed
          Fact and Expert Discovery Cut-off                March 1, 2022
          Daubert Motions                                  15, 2022
          Mediation deadline                               April 22, 2022
          Dispositive Motions                              April 1, 2022
          Jury Instructions                                July 9, 2022




{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 7 of 9 PageID #: 974
                                      Respectfully submitted,


                                      /s/ Steven M. Rudner
                                      Steven M. Rudner, admitted pro
                                                                  pro hac vice
                                      John C. Josefsberg, admitted pro
                                                                   pro hac vice
                                      RUDNER LAW OFFICES
                                      12740 Hillcrest Road, Suite 240
                                      Dallas, TX 75230
                                      Telephone: (214) 373-1900
                                      Facsimile: (214) 360-7845
                                      Rudner@HotelLawyers.com
                                      josefsberg@HotelLawyers.com

                                      and

                                      Stephen J. Zralek, No. 18971
                                      BONE McALLESTER NORTON PLLC
                                      511 Union St., Ste. 1600
                                      Nashville, TN 37219
                                      Telephone: (615) 780-7975
                                      Facsimile: (615) 780-7976
                                      szralek@bonelaw.com
                                      Counsel for
                                              for Marriott Hotel Services, Inc.




{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 8 of 9 PageID #: 975
                                   CERTIFICATE OF SERVICE
                                  13th day of September 2021, I electronically filed the foregoing with
          I certify that on, this 13th

the Clerk of the Court using CM/ECF, which will send transmissions of Notices of Electronic

Filing on all Counsel of Record. Courtesy copies of the foregoing were also served on the

following parties via email to:


          Ashley E. Cowgill, Esq.
          ashley.cowgill@pillsburylaw.com
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          500 Capitol Mall, Suite 1800
          Sacramento, CA 95814

          Jennifer Altman, Esq.
          jennifer.altman@pillsburylaw.com
          jermifer.altman@pillsburylaw.com
          Markenzy Lapointe, Esq.
          markenzy.lapointe@pillsburylaw.com
          PILLSBURY WINTHROP SHAW PITTMAN LLP
          600 Brickell Avenue, Suite 3100
          Miami, FL 33131

                                                        /s/ Stephen J. Zralek




{02293445.3 }}
{02293445.3
      Case 3:20-cv-00641 Document 64 Filed 09/13/21 Page 9 of 9 PageID #: 976
